--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.15

 
AIRTOUCH COMMUNICATIONS, INC.
 
RESTRICTED STOCK PURCHASE AGREEMENT
 
This RESTRICTED STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August
26, 2011 (the “Effective Date”) is entered into by and between AirTouch
Communications, Inc., a Delaware corporation (“PURCHASER”) and Mr. Fujita
Takahiro (“SELLER”).
 
W I T N E S S E T H
 
A.           WHEREAS, SELLER desires to sell and the PURCHASER desires to
purchase all of the common stock of Waxess Japan (the “Company”) on the terms
and conditions hereinafter set forth.
 
A G R E E M E N T
 
NOW THEREFORE, in consideration of the recitals, covenants, conditions, and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE 1
 
SALE AND PURCHASE OF THE SHARES
 
1.1           Sale of the Shares.  Upon the execution of this Agreement, subject
to the terms and conditions herein set forth, and on the basis of the
representations, warranties and agreements herein contained, SELLER shall sell
to PURCHASER, and PURCHASER shall purchase from SELLER, the Shares.
 
1.2           Instruments of Conveyance and Transfer.  This Agreement shall
evidence conveyance and transfer of the Shares, however, upon request, SELLER
shall deliver a certificate or certificates representing the Shares to PURCHASER
as shall be effective to vest in PURCHASER all right, title and interest in and
to all of the securities underlying the Shares, and PURCHASER shall acknowledge
receipt of such certificate or certificates.
 
1.3           Number of Shares, Consideration and Payment.  In consideration for
One Thousand 1,000 shares of the common stock of Waxess Japan, which represents
One Hundred Percent (100%) of the common stock of Waxess Japan (the “Shares”),
PURCHASER shall pay SELLER One Hundred and Twenty Thousand Dollars ($120,000.00)
(the “Purchase Price”) whereupon receipt of the Purchase Price, this Agreement
fully executed and any other approvals required the purchase shall be complete
(the “Closing”).
 
ARTICLE 2
 
REPRESENTATIONS AND COVENANTS OF SELLER AND PURCHASER
 
2.1           The SELLER hereby represents and warrants with regard to the
Shares that:
 
(a)           It shall transfer title, in and to the Shares, to the PURCHASER
free and clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands and claims, of any kind and nature whatsoever, whether
direct or indirect or contingent, except as set forth in Paragraph 2.2 herein;
 
 
1

--------------------------------------------------------------------------------

 
(b)           The Shares are duly and validly authorized and issued, and are or
will be fully paid and non-assessable upon the Closing and such Shares are free
and clear of all pledges, liens, security interests, liabilities, judgments and
other encumbrances and restrictions whatsoever and are subject to no prior
pledge, lien, mortgage, hypothecation, security interest, charge, option,
warrant, purchase right, subscription right, conversion right, exchange right,
encumbrance or to any agreement purporting to grant to any third party a
security interest in the Shares;
 
(c)           It is the record and beneficial owner of, and has legal title to,
the Shares, has full power, authority and legal right to transfer the Shares as
contemplated hereunder and SELLER’s interests in and to the Shares are and will
remain until the Closing free and clear of all pledges, liens, security
interests and other encumbrances and restrictions whatsoever and SELLER shall
not, prior to the Closing engage in, allow or consent to any pledge, lien,
mortgage, hypothecation, security interest, charge, option, warrant or
encumbrance or any agreement that may purport to grant to any third party a
security interest in the Shares;
 
(d)           No consent, approval or authorization of or designation or filing
with any governmental authority is required in connection with the transfer of
the Shares;
 
(e)           The execution, delivery and performance of this Agreement by
SELLER will not violate any provision of any applicable law or regulation or of
any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, domestic or foreign, or of the charter or by-laws of
SELLER or of any securities issued by SELLER or of any mortgage, indenture,
lease, contract, or other agreement, instrument or undertaking to which SELLER
or the Company is a party or which purports to be binding upon SELLER, the
Company or the Shares, and will not result in the creation or imposition of any
lien, charge or encumbrance on or security interest in any of the Shares or
Assets (as defined below); and
 
(f)           SELLER covenants and agrees that it will defend PURCHASER’s right,
title and interest in and to the Shares against the claims and demands of all
persons whomsoever.
 
2.2           The SELLER hereby represents and warrants with regard to the
Company that:
 
(a)           Organization and Authority .  The Company is duly organized and
validly existing under the laws of Japan and has full authority and power to
carry on its business as now conducted;
 
(b)           Authorization; Binding Obligations.  This Agreement has been duly
authorized, executed and delivered by each of the Sellers. This Agreement, when
duly executed and delivered by the SELLER and PURCHASER, will be a valid and
binding obligation of SELLER, enforceable against each of them in accordance
with its terms, subject only to bankruptcy, insolvency, moratorium or similar
proceedings affecting the rights of creditors generally, and general principles
of equity;
 
(c)           Title to Company Assets .  The Company has good title to, or a
valid leasehold interest in, all assets, including Intellectual Property (as
defined below), each of which is set forth on the schedule attached hereto as
Exhibit A (the “Assets”), reflected in the Company financial statements,
regardless of whether audited, interim or proforma, on the Effective Date, and
all such assets are free and clear of all pledges, liens, security interests,
mortgages, hypothecations, other encumbrances and restrictions whatsoever;
 
(d)           Liabilities of the Company.  There are no outstanding liabilities,
regardless of whether unsecured, other than as set forth and attached hereto on
Exhibit A.
 
2.3           The SELLER hereby represents and warrants with regard to
intellectual property that:
 
(a)           Intellectual Property.  The Company is the owner, author, inventor
or creator, however each is applicable, or is otherwise the assignee or
licensee, whichever is applicable, of all intellectual property and intangible
assets of the Company, whether such exists under patent law, trademark law,
copyright law, trade secret law or other intellectual property law or right
(collectively the “Intellectual Property”), all of which is included under
Assets on Exhibit A and all Intellectual Property is free and clear of all
pledges, liens, security interests, mortgages, hypothecations, other
encumbrances and restrictions whatsoever;
 
(b)           Non-infringement.  To the best of SELLER’s knowledge: (i) there is
no claim, litigation or proceeding pending or threatened against the Company
with respect to the Intellectual Property or any component thereof alleging
infringement of any patent or copyright or any trade secret or any proprietary
right of any person, and (ii) the Intellectual Property complies in all material
respects with the applicable laws, rules and regulations.
 
 
2

--------------------------------------------------------------------------------

 
2.4           Upon request, or as soon as practicable thereafter, the SELLER
shall deliver to the PURCHASER certificates representing the securities
underlying the Shares subject to no liens, security interests, pledges,
encumbrances, charges, restrictions, demands or claims in any other party
whatsoever, except as set forth in the legend on the certificate(s), which
legend shall provide, in substantial form, as follows:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF FOR A PERIOD OF ONE YEAR FROM THE ISSUANCE THEREOF EXCEPT
(i) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND ANY
APPLICABLE STATE LAWS OR (ii) UPON THE EXPRESS WRITTEN AGREEMENT OF THE COMPANY
AND COMPLIANCE, TO THE EXTENT APPLICABLE, WITH RULE 144 UNDER THE ACT (OR ANY
SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES.)
 
2.5           The PURCHASER hereby represents and warrants that:
 
 
(a)
PURCHASER has been advised that the Shares have not been registered under the
Securities Act of 1933, as amended (the “Act”), or qualified under the
securities law of any state, on the ground, among others, that no distribution
or public offering of the Shares is to be effected and the Shares will be issued
by the Company in connection with a transaction that does not involve any public
offering within the meaning of section 4(2) of the Act and/or Rule 506 of
Regulation D as promulgated by the Securities and Exchange Commission under the
Act, and under any applicable state blue sky authority. PURCHASER understands
that the Company is relying in part on PURCHASER’s representations as set forth
herein for purposes of claiming such exemptions and that the basis for such
exemptions may not be present if, notwithstanding PURCHASER’s representations,
PURCHASER has in mind merely acquiring Shares for resale on the occurrence or
nonoccurrence of some predetermined event. PURCHASER has no such intention.

 
 
(b)
PURCHASER acknowledges that the securities underlying the Shares will be
“restricted securities” (as such term is defined in Rule 144 promulgated under
the Securities Act of 1933, as amended (“Rule 144”)), that the securities
underlying the Shares will include the foregoing restrictive legend, and, except
as otherwise set forth in this Agreement, that the securities underlying the
Shares cannot be sold for a period of one year, notwithstanding other
restrictions that apply to the Shares as more fully set forth in this Agreement,
from the date of issuance unless registered with the SEC and qualified by
appropriate state securities regulators, or unless PURCHASER obtains written
consent from the SELLER and otherwise complies with an exemption from such
registration and qualification (including, without limitation, compliance with
Rule 144).

 
 
(c)
The PURCHASER has the full right, power and authority to enter into this
Agreement and to carry out and consummate the transaction contemplated herein.
This Agreement constitutes the legal, valid and binding obligation of PURCHASER.

 
 
(d)
The PURCHASER acknowledges that investment in the Shares involves substantial
risks and is suitable only for persons of adequate financial means who can bear
the economic risk of an investment in the Shares for an indefinite period of
time. PURCHASER further represents that he or she:

 
 
(1)
has adequate means of providing for his or her current needs and possible
personal contingencies, has no need for liquidity in his or her investment in
the Shares, is able to bear the substantial economic risks of an investment in
the Shares for an indefinite period, and, at the present time, can afford a
complete loss of his investment;

 
 
(2)
does not have an overall commitment to investments which are not readily
marketable that is disproportionate to his or her net worth, and that his or her
investment in the Shares will not cause such overall commitment to become
excessive;

 
 
(3)
is acquiring the Shares for his or her own account, for investment purposes only
and not with a view toward resale, assignment or distribution thereof, and no
other person has a direct or indirect, beneficial interest, in whole or in part,
in such Shares;

 
 
(4)
has such knowledge and experience in financial, tax and business matters that he
or she is capable of evaluating the merits and risks of an investment in the
Shares; and

 
 
(5)
has been given the opportunity to ask questions of and to receive answers from
persons acting on each of the SELLERS’ behalf concerning the terms and
conditions of this transaction and also has been given the opportunity to obtain
any additional information which each of the SELLERS possess or can acquire
without unreasonable effort or expense.  As a result, PURCHASER has available
sufficient information concerning the affairs of the SELLER and has been able to
evaluate the merits and risks of the investment in the Shares.

 
 
3

--------------------------------------------------------------------------------

 
ARTICLE 3
 
TERMINATION, AMENDMENT AND WAIVER
 
3.1           Termination.  Notwithstanding anything to the contrary contained
in this Agreement, this Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to delivery of the
Purchase Price at the sole and absolute discretion of the SELLER.
 
3.2           Waiver and Amendment.  Any term, provision, covenant,
representation, warranty or condition of this Agreement may be waived, but only
by a written instrument signed by the party entitled to the benefits thereof.
The failure or delay of any party at any time or times to require performance of
any provision hereof or to exercise its rights with respect to any provision
hereof shall in no manner operate as a waiver of or affect such party’s right at
a later time to enforce the same. No waiver by any party of any condition, or of
the breach of any term, provision, covenant, representation or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or waiver of any other condition or of the breach of any other term, provision,
covenant, representation or warranty. No modification or amendment of this
Agreement shall be valid and binding unless it be in writing and signed by all
parties hereto.
 
ARTICLE 4
 
MISCELLANEOUS
 
4.1           Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.
 
4.2           Notices. All notices provided for in this Agreement shall be in
writing signed by the party giving such notice, and delivered personally or sent
by overnight courier or messenger or sent by registered or certified mail (air
mail if overseas), return receipt requested, or by telex, facsimile
transmission, telegram or similar means of communication. Notices shall be
deemed to have been received on the date of personal delivery, telex, facsimile
transmission, telegram or similar means of communication, or if sent by
overnight courier or messenger, shall be deemed to have been received on the
next delivery day after deposit with the courier or messenger, or if sent by
certified or registered mail, return receipt requested, shall be deemed to have
been received on the third business day after the date of mailing. Notices shall
be sent to the addresses set forth opposite to each parties’ signature below.
 
4.3           Arbitration. If a dispute or claim shall arise with respect to any
of the terms or provisions of this Agreement, or with respect to the performance
by either of the parties under this Agreement, then either party may, by notice
as herein provided, require that the dispute be submitted under the Commercial
Arbitration Rules of the American Arbitration Association to an arbitrator in
good standing with the American Arbitration Association within Thirty (30) days
after such notice is given. The written decision of the single arbitrator
ultimately appointed by or for both parties shall be binding and conclusive on
the parties. Judgment may be entered on such written decision by the single
arbitrator in any court having jurisdiction and the parties consent to the
jurisdiction of the State of Washington for this purpose. Any arbitration
undertaken pursuant to the terms of this section shall occur in a venue
determined by the SELLER.
 
4.4           Choice of Law and Venue.  This Agreement and the rights of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of California including all matters of construction, validity,
performance, and enforcement and without giving effect to the principles of
conflict of laws. Any action brought by any party hereto shall be brought in a
venue determined by the Corporation.
 
4.5           Jurisdiction.  The parties submit to the jurisdiction of the
Courts of the State of California, Orange County, or a Federal Court empaneled
in the State of California, Central District, for the resolution of all legal
disputes arising under the terms of this Agreement, including, but not limited
to, enforcement of any arbitration award.
 
 
4

--------------------------------------------------------------------------------

 
4.6           Counterparts.  This Agreement may be executed electronically or
via facsimile and in one or more counterparts, each of which shall be deemed an
original, but all of which shall together constitute one and the same
instrument.
 
4.7           Attorneys’ Fees.  Except as otherwise provided herein, if a
dispute should arise between the parties including, but not limited to
arbitration, the prevailing party shall be reimbursed by the nonprevailing party
for all reasonable expenses incurred in resolving such dispute, including
reasonable attorneys’ fees exclusive of such amount of attorneys’ fees as shall
be a premium for result or for risk of loss under a contingency fee arrangement.
 
4.8           Taxes. Any income taxes required to be paid in connection with the
Closing hereunder, shall be borne by the party required to make such payment.
 
IN WITNESS WHEREOF, the parties have executed this Restricted Stock Purchase
Agreement as of the day and year first above written.
 
     
SELLER
 
 
PURCHASER
 
  Mr. Fujita Takahiro   AirTouch Communications, Inc.   Signature: /s/ Fujita
Takahiro   Signature: /s/ Jerome S. Kaiser   Print Name: Fujita Takahiro   Print
Name: Jerome S. Kaiser       Title: Chief Financial Officer           Date:
October 1, 2011   Date: October 1, 2011   Address for notices:   Address for
notices:   404, 3-36-17, Hikawadai   1401 Dove Street, Suite 220   Nerima-ku,
Tokyo, Japan 179-0084   Newport Beach, CA 92660  

 

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 

   
JPY
Sep 30, 2011
   
USD
Sep 30, 2011
 
ASSETS
           
Petty Cash
    215,172.00       2,799.37  
Savings - Yen
    132,911.00       1,729.16  
Prepaid -Others
    8,681,047.00       112,939.55  
Deposit
    194,615.00       2,531.92  
TOTAL ASSETS
    9,223,745.00       120,000.00  
LIABILITIES & EQUITY
               
Common Stock
    10,000,000.00       130,099.00  
Retained Earnings
    (40,952.00 )     (532.78 )
Net Income
    (735,303.00 )     (9,566.22 )
TOTAL LIABILITIES & EQUITY
    9,223,745.00       120,000.00  



 
 
 
6

--------------------------------------------------------------------------------